FILED
                             NOT FOR PUBLICATION                            JUL 15 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


J. L., by his Mother N.L.,                       No. 12-57053

              Plaintiff - Appellee,              D.C. No. 2:12-cv-02285-GW-SS

  v.
                                                 ORDER*
DOWNEY UNIFIED SCHOOL
DISTRICT,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                             Submitted July 10, 2014**
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Downey Unified School District (School District) appeals from a district

court order remanding to the California Office of Administrative Hearings for

further factual findings and legal conclusions. Because the School District appeals

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from a non-final order to which none of the exceptions to the final judgment rule

apply, we lack jurisdiction. Accordingly, we dismiss this appeal.

      Ordinarily, a district court order remanding to a state agency for further

factual determinations is not a final decision for purposes of appellate jurisdiction.

See Shapiro v. Paradise Valley Unified Sch. Dist. No. 69, 152 F.3d 1159, 1161 (9th

Cir. 1998) (noting that a remand order is treated as a final order only in “unusual

circumstances”). The parties assert that appellate jurisdiction is proper under the

practical finality doctrine of Gillespie v. United States Steel Corp., 379 U.S. 148

(1964). Under that doctrine all of the following factors must be satisfied: (1) the

order being appealed is a “marginally final” order (2) that “disposed of an unsettled

issue of national significance”; (3) review will implement the same policy

Congress sought to promote in § 1292(b); (4) the finality issue was presented to the

appellate court before the court and parties analyzed the merits; and (5) the

exercise of jurisdiction does not extend Gillespie “beyond the unique facts of that

case.” C.I.R. v. JT USA, LP, 630 F.3d 1167, 1171 (9th Cir. 2011). The facts

presented in this case do not fall within the narrow purview of Gillespie.

      APPEAL DISMISSED. The Panel retains this case for consideration of

any future appeals.




                                           2